Citation Nr: 1227887	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-37 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a left hip disorder to include as secondary to a service-connected left foot or ankle disability.

2. Entitlement to an initial rating in excess of 10 percent for a service-connected left foot disability.

3. Entitlement to an initial rating in excess of 10 percent for a service-connected left ankle disability.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Portland RO. 

The Veteran also appealed denials of service connection for lumbar and left knee disorders; however, since service connection for these disabilities was granted in an August 2011 rating decision, these matters are no longer before the Board for consideration.

In February 2010, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file. The matters were then remanded by the Board in April 2010 and November 2011 for additional development.

The Board has reviewed the contents of the Veteran's Virtual VA file and found additional medical evidence pertinent to this appeal that is not in her claims file. These records were added to the virtual file by the RO prior to the April 2012 supplemental statement of the case (SSOC) and have been considered in their adjudication of the claims.

The issue of service connection for a left hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Throughout the appeal, the service-connected left foot disability is manifested by Achilles, plantar, and heel pain, and occasional toe tingling that more closely approximates a disability consistent with moderate foot injury or moderate pes planus; there is no evidence of severe injury or severe disability involving marked deformity, pain on manipulation and use accentuated, characteristic callosities, or indications of swelling on use.

2. Throughout the appeal, the service-connected left ankle disability is manifested by pain, occasional swelling, dorsiflexion limited to 0 degrees, and plantar flexion limited to no less than 30 degrees; ankylosis was not shown.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for left foot plantar fasciitis with pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5284 (2011). 

2. The criteria for an initial rating in excess of 10 percent for left ankle strain are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Code 5271 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

As the August 2005 rating decision on appeal granted service connection for left foot and left ankle disabilities, and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003). In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id. In this case, the necessary SOC was issued in October 2007. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims. 38 U.S.C.A. § 5103A (West 2002). VA has obtained all pertinent/identified records that could be obtained and the Veteran's service treatment records have been secured.  The Veteran was also afforded VA examinations.  

As there is no indication of any outstanding and pertinent evidence, the Board may proceed with the consideration of the appeal. 
The Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two (2) evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances. 38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where, as in the case of the Veteran's claims, the claimant has appealed the initial rating given at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating ("staged" ratings) from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). In deciding the claims below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2011).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

On June 2005 VA examination, the Veteran complained of daily left foot pain in the arch area as well as some metatarsal head and heel pain.  The pain worsened with long periods of standing or repetitive movement such as walking.  There had been no erythematous changes and she did not use any inserts in her shoes, but she bought shoes with high arch support. She did not use any canes or crutches to assist her and she did not take any medications. Flare-ups occurred with long-distance walking and involved diminished ambulatory endurance without any additional loss in motion. She avoided walking or standing for long periods as these activities also produced left ankle pain. The Veteran reported that she walked on the lateral surface of her foot, which caused ankle pain and arch pain. She had morning stiffness in the left ankle but there was no instability. The ankle pain increased with repetitive motion and she avoided walking and standing due to the problem. During flare-ups there was no additional loss of ankle motion but there was additional loss of endurance in ambulation.

On physical examination, the Veteran's left foot showed mild tenderness in the plantar fascia planes. There was some heel pain to percussion and metatarsal head pain. The arch was diminished in the standing position. The Achilles tendon was slightly tender and alignment was normal. The left ankle demonstrated 10 degrees of dorsiflexion and 30 degrees of plantar flexion actively and passively. There was no pain shown with movement or with repetition. There was no lateral or medial instability shown. The Veteran's gait appeared to be normal. The examiner estimated that during flare-ups, the Veteran would experience moderately diminished ambulatory endurance without additional weakness or incoordination. In the ankle, there was no expectation of any additional motion loss but there would be moderate alteration in the Veteran's endurance and ambulatory activities.

A June 2005 mental health record notes that the Veteran reported being unable to engage in activities such as running, walking, or dancing due to her ankle and foot problems.  

Private podiatry records from January to March 2006 note the Veteran's complaints of left foot and ankle pain. Her pain was described as starting in the arch and radiating to the ankle and leg. Walking and standing exacerbated her pain. Pain was noted with palpation along the medial aspect of the left ankle and about the left sinus tarsi. Left foot single foot heel rise was markedly painful and there was pain with left foot supination against resistance.  

An October 2006 VA treatment record indicates the Veteran denied having musculoskeletal muscle cramping or joint pain. On physical examination, her gait and station were normal. Her Achilles reflexes were normal as were sensory and strength in the left lower extremity.

A November 2006 VA podiatry treatment record notes the Veteran's complaints of left foot and ankle pain. She reported wearing orthotics for one year and that she had occasional left arch pain that extended to the first and second toes. On physical examination, there was mild left foot pronation when compared to the right foot. There was also evidence of left ankle tenderness with subtalor range of motion.

A January 2007 VA treatment record notes the Veteran's complaint's of left ankle and foot pain. She wore orthotics but continued to have pain. On examination there was full range of left foot motion and there was no evidence of ankle edema, erythema, or deformation.

July 2007 VA treatment records show that she reported a recent exacerbation of left foot pain with tingling in the second toe. The musculoskeletal exam indicated the Veteran's gait was normal and that there was full active and passive range of motion in her lower extremities. Deep tendon reflexes in the lower extremities were normal.

A September 2007 VA treatment record indicates that her gait was normal, and a November 2007 VA treatment record shows that her casual gait was intact.

VA treatment records in September 2008 show that there was slight swelling to the left lateral malleolus with some pain on palpation.

An October 2008 VA treatment record indicates the Veteran reported that she was unable to walk around the block without developing severe ankle pain.

On February 2009 VA examination, the Veteran complained of daily left ankle pain with morning swelling, stiffness, and crepitation. She believed the range of ankle motion was reduced and that repetitive movement increased the pain. She also had recurrent eversion events and used an ankle brace intermittently but not orthopedic appliances. She had some difficulty bathing and dressing. Regarding her left foot plantar fasciitis with pes planus, she had pain along the arch, metatarsal heads, heel and Achilles tendon on a daily basis. She also had intermittent swelling in her foot and repetitive movement increased her pain as did weight bearing and standing. She did not use orthopedic appliances and her activities of daily living were not affected. She denied having any flare-ups.

On physical examination of the left ankle, there was no evidence of soft tissue swelling, but there was some tenderness laterally. There was mild pain on movements and increased pain with repetitive movement, but without any additional loss of motion. She had zero degrees of dorsiflexion and 30 degrees of plantar flexion both actively and passively. There was mild lateral ligamentous weakness on eversion maneuvering. There was generalized tenderness to manipulation of the foot. There was also mild metatarsal pain, plantar fascia pain, heel pain, and Achilles pain. The Achilles had normal alignment and there was no evidence of significant abnormal callus formation or weight bearing difficulties.

In February 2010, the Veteran testified that she no longer ran due to her ankle and that it also affected the way that she walked. She reported that was unable to perform certain household tasks, and experienced pain if she sat for an extended period of time. If she walked too far up and down the hallway she needed assistance. She no longer cooked because she could not stand up long enough to do so. Her left ankle collapsed 3 to 4 times a day and her shoes had an unusual wear pattern because she tended to walk on the outside of her ankle as this allowed her to walk better.  

However, approximately contemporaneous treatment notes, including a February 2010 VA physical therapy record, indicate that the Veteran walked independently into the clinic and that she was able to heel walk within normal limits. Toe walking was not done due to pain. The Veteran had flat feet with genu valgus and symmetrical ileum. Her pain was 6/10, which included her left ankle. She complained of pain and numbness in her left foot.  Sensation was intact to light touch and coordination was delayed from the toe knee.

A February 2010 VA rheumatology record indicates the Veteran complained of left foot and ankle pain. She reported that her ankle felt like it was grinding and tingling with numbness and spasms that woke her up in the night crying. She reported that she could not walk more than from the curb to her house and that she might get through a day when she could be more active but that she was never 100 percent. She was able to walk on her heels but did not attempt walking on her toes.

On June 2010 VA examination, the Veteran complained of regular left foot and ankle pain that was rated 8-10 with daily flare-ups to 10. The foot pain was primarily across the lateral foot and across the arch of the foot. She also had some numbness in the second and third toes. The left ankle felt like it collapsed 3 to 4 times a day and the pain was moderate across the anterior and lateral ankle going up the anterior distal leg. She reported swelling and loss of range of motion. 

On physical examination, she was slow moving with all of her motions getting in and out of the chair and with walking. She walked with a very slow gait and she had difficulty walking on her toes and heels due to pain; however, she was able to accomplish these movements. Her left foot was shown to have slight pes planus and normal alignment to the Achilles tendon in the weight bearing and non-weight bearing positions. There was no gross deformity and there was no tenderness along the plantar fascia. When pointing to the plantar fascia she denied having any pain there but stated she did not have pain there and that it was usually along the plantar fascia. There was no numbness in the second or third toes. The ankle showed no evidence of swelling but there was some tenderness over the anterior lateral joint. Her active range of motion appeared limited by pain with dorsiflexion of neutral and plantar flexion to 60 degrees. However, passive range of left foot motion was dorsiflexion of 10 degrees and plantar flexion of 70 degrees. There was no change in the range of motion with repetition. The examiner indicated that there were very limited objective findings and that the Veteran had excellent motion considering her 8 to 10/10 pain level.  

In an April 2011 addendum, the VA examiner commented that there was no additional loss of foot motion due to repetition, lack or strength, endurance, or incoordination. Of critical import as it bears upon her credibility, a February 2012 lay statement indicates that the Veteran was witnessed running and dancing without any complaints of pain.

A January 2012 VA spine questionnaire completed by a VA health care provider contains information relative to the Veteran's left lower extremity. Muscle strength and reflex testing of the left ankle was normal as was great toe extension. Sensory testing of the left ankle, foot, and toes was also normal.  

Left Ankle

The Veteran's service-connected left ankle disability is currently evaluated as 10 percent disabling. She contends that her left ankle disability is more disabling than reflected in the current rating.

Under Diagnostic Code 5271, moderate limitation of ankle motion is assigned a 10 percent rating and marked limitation of ankle motion is assigned a 20 percent rating. 38 C.F.R. § 4.71a.

Full range of ankle dorsiflexion is from zero to 20 degrees and full range of ankle plantar flexion is from zero to 45 degrees. 38 C.F.R. § 4.71 , plate II. 

From an objective standpoint, the Veteran's left ankle disability is manifested by no greater than moderated limitation of motion based on findings that showed dorsiflexion was in neutral at 0 degrees and plantar flexion was limited to 30 degrees. During the course of the appeal, dorsiflexion appeared to become more diminished while improvements in plantar flexion were noted. She was intermittently found to have left ankle pain, mild swelling, and mild weakness.

From a subjective standpoint, the Veteran reported symptoms that far exceed the objective findings that are of record. The Veteran has reported daily ankle pain in the range of 8 to 10/10, falling 3 to 4 times a day due to her ankle, and weakness. All of these symptoms have produced such a limitation in functioning that she could no longer run, dance, and stand for prolonged periods; she also had difficulty walking distances farther than from her house to her curb. She also could no longer cook and had difficulty emptying the dishwasher.

The Veteran is competent to report her symptoms and it is credible that she experiences symptoms such as pain, weakness, and swelling associated with her left ankle disability. Although she reports her symptoms as quite severe, they must be weighed in light of all of the evidence of record. 

Notably, there is a wide disparity between the Veteran's complaints, which are severe, and the objective findings, which are minimal. While she indicated that she walked abnormally and consistently reported left ankle pain on the higher spectrum of the pain scale, her gait has consistently been normal with little objective evidence of any pain. The only irregularity noted in her gait was on the June 2010 VA examination when it was described as slow and she had difficulty walking on her toes and heels. 

Further and as noted, while the Veteran has also reported that she can not engage in many activities such as running or dancing due to her ankle pain, but a lay statement associated with the claims file states that she was observed doing both activities without any complaints or evidence of pain. The Board finds that the lay statement competently and credibly described the Veteran's observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994); Barr, 21 Vet. App. at 308.

Throughout the appeal, treatment records also show that ankle strength and reflexes in the left ankle are essentially normal.

After weighing all of the evidence of record, the Board finds that the Veteran's reports of the severity of her symptoms are contradicted by the evidence of record. The mild to moderate limitation of motion and the DeLuca factors of painful motion, mild weakness, and mild swelling produce an overall disability picture more closely resembles moderate limitation of motion rather than marked limitation of motion. The left ankle disability is consistent with no greater than a 10 percent rating throughout the course of the appeal.

The rating schedule contains other diagnostic codes that also provide ratings in excess of 10 percent for ankle disabilities; however, since there is no evidence of anklylosis, malunion of the os calcis sor stragalus, or astragalectomy, Codes 5270, 5272, 5273, and 5274 are not applicable. See 38 C.F.R. § 4.71a.

The Board has considered whether referral for an extraschedular rating is appropriate for the Veteran's left ankle under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left ankle disability are contemplated by the schedular criteria set forth in Diagnostic Code 5271, which provides a 10 percent rating for moderate limitation of motion and a 20 percent evaluation for marked limitation of motion. At worst, the Veteran's dorsiflexion is limited to 0 degrees and her plantar flexion is limited to 30 degrees. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the left ankle disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

In short, since the preponderance of the evidence is against the claim, the benefit-if-the-doubt doctrine does not apply and the claim is denied.




Left Foot

The service-connected left foot plantar fasciitis with pes planus is rated as 10 percent disability. The Veteran contends that the service-connected left foot disability is more disabling than reflected in the current rating.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, moderate residuals of 'other' foot injuries warrant a 10 percent rating. A 20 percent rating requires moderately severe residuals. A 30 percent rating requires severe residuals. 38 C.F.R. § 4.71a, Code 5284. 

The VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45. VAOPGCPREC 9-98. 

To the extent that the service-connected left foot disability may involve limitation of foot motion, the Veteran's disability is precluded from being rated on this basis since the service-connected left ankle is already rated on this basis. Rating two separate disabilities based on the same manifestations violates to rule against pyramiding. See 38 C.F.R. § 4.14 (2011).

Code 5276, which pertains to flatfeet, provides a 10 percent evaluation for unilateral or bilateral moderate acquired flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet. A 20 percent evaluation is provided for unilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. A 30 percent evaluation is provided for unilateral pronounced flat feet with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Code 5276. 

The service-connected left foot plantar fasciitis with pes planus is shown to be manifested by symptoms such as foot pain, which was noted both objectively with palpation and subjectively with walking or standing. The Veteran also reported having tingling in some of her toes.

Objectively, the Veteran's posture and gait are shown to be essentially normal with the exception of the June 2010 VA examination that indicated her gait was slow. The Veteran did not use assistive devices due to her left foot disability and at most times she could heel walk, although toe walking was usually not attempted due to pain. Further, the June 2005 VA examiner estimated no worse than moderately diminished ambulatory endurance during flare-ups. There was no significant abnormal callus formation or weight bearing difficulties found on the February 2009 examination and there was no gross foot deformity found on the June 2010 examination. 

Overall, the disability picture throughout the appeal is manifested by no worse than moderate residuals under Code 5284.

Similarly, under the alternative criteria of Code 5276, the left foot disability may not be assigned a rating in excess of 10 percent since severe pes planus is not shown. Primarily mild pain symptoms have been shown in the left arch and toes with occasional complaints of toe numbness. There has been no objective evidence of swelling on use or characteristic callosities, and only mild pronation was found on examination. Evidence of foot pain or tenderness was demonstrated during the appeal but the pain was not shown to be accentuated on manipulation and use.

After weighing all of the evidence of record and taking into consideration of the frequency and severity of flare-ups, the Board finds that manifestations of the service-connected left foot disability resembles no worse than moderate residuals of foot injuries or moderate pes planus. 

The rating schedule contains other diagnostic codes that also provide ratings in excess of 10 percent for foot disabilities; however, since the service-connected left foot disability does not include claw foot or malunion or nonunion of the tarsal or metatarsal bones, Codes 5278 and 5284 not applicable. See 38 C.F.R. § 4.71a.

The Board has considered whether referral for an extraschedular rating is appropriate for the Veteran's left foot under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left foot disability are contemplated by the schedular criteria set forth in Diagnostic Code 5284 and Code 5276. Symptoms associated with higher ratings for moderately severe foot injury residuals or severe pes planus have not been shown and no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the left foot disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 



ORDER

An initial rating in excess of 10 percent for left ankle strain is denied.

An initial rating in excess of 10 percent for left foot plantar fasciitis with pes planus is denied.


REMAND

The matter involving service connection for a left hip disorder requires additional development. Consistent with the Board's April 2010 remand instructions, the Veteran was given a VA examination and the examiner was instructed to provide an opinion as to the etiology of the claimed left hip disorder. Since the examiner found no evidence of a left hip disorder at the time of the examination, an opinion was not provided. 

Although the Veteran was no longer found to have a left hip disorder in June 2010, a June 2005 VA examiner noted left hip bursitis. Therefore, the examiner should have offered an opinion regarding the bursitis that was diagnosed in 2005 since the diagnosis was made during the course of the appeal. McClain v. Nicholson, 21 Vet.App. 319 (2007) (the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim).

The United States Court of Appeals for Veterans Claims (the Court) has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required. Stegall v. West, 11 Vet. App. 268 (1998). Consequently, the RO did not adequately comply with the terms of the Board's April 2010 remand with respect to obtaining an opinion regarding the etiology of claimed left hip disorder. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the physician who conducted the June 2010 examination to render an addendum opinion. If that physician is no longer available, schedule the Veteran for examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran's left hip bursitis diagnosed in June 2005 was caused or aggravated by the service-connected left ankle or left foot disability.

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the physician or clinician must specifically acknowledge receipt and review of these materials in any reports generated. The examination report must reflect review of pertinent material in the claims file.

* The physician or clinician must provide an opinion whether the left hip bursitis that was diagnosed on the June 2005 VA examination was either caused or aggravated by the service-connected left foot or ankle disability.

* The physician or clinician must explain the reasoning or rationale underlying all conclusions and opinions provided. A bare summary or conclusion alone is not sufficient under the law to accomplish VA's legal obligation to assist the Veteran.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development action has been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If the report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the evidence indicates that the Veteran had left hip bursitis at the time of her filing of her claim which was incurred in or aggravated by her service-connected left foot or ankle disorder but no longer has the disorder, the RO's attention is called to the ruling in McClain, above, and to Hart v. Mansfield, 21 Vet.App. 505 (2007) ("[s]taged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"). If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


